Citation Nr: 1441026	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-31 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUE

Entitlement to nonservice-connected (NSC) pension.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from June 1958 to August 1961.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2010 administrative decision in which the RO, inter alia, denied the Veteran's claim for entitlement to nonservice-connected pension.  In April 2011, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in July 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2011.

In August 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

As a final preliminary matter, the Board also notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless files associated with the Veteran's claim.  A review of the documents in Virtual VA reveals various adjudicatory documents that were duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran did not serve in the Republic of Vietnam; hence, he did not have war time service for VA pension purposes and, thus, does not meet the threshold eligibility requirement for nonservice-connected pension.


CONCLUSION OF LAW

As the requirements for basic eligibility for entitlement to nonservice-connected pension are not met, the claim for that benefit is without legal merit.  38 U.S.C.A. §§ 101, 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.2 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 and Supp. 2012) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2013).  

In connection with the claim decided herein, the Veteran has been notified of the reasons for the denial of the claim, and have been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

As regards the August 2012 Board hearing, the Veteran was provided an opportunity to set forth his contentions before the undersigned Veterans Law Judge. In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488  (2010).  

Here, during the August 2012 hearing, the undersigned Veterans Law Judge identified the issue on appeal.  Also, information was solicited regarding the nature and location of the Veteran's service, including his contention that his ship sailed to Da Nang Air Base in 1961.  In addition, the undersigned inquired as to whether the Veteran had any travel orders or other documents which would verify that his ship docked at Da Nang Air Base and Saigon in 1961.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  As such, nothing gave rise to the possibility that any existing, pertinent evidence had been overlooked.  

II.  Nonservice-Connected Pension 

VA pension benefits shall be paid to wartime veterans who are permanently and totally disabled from nonservice-connected disabilities which are not the result of willful misconduct.  38 U.S.C.A. § 1521(a).  Such benefits have a number of requirements, including that a veteran (1) served in the active military, naval, or air service for 90 days or more during a period of war, (2) is permanently and totally disabled from nonservice- connected disability not due to his/her own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. §§ 3.3, 3.23.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.3(a)(3). 

As to the requirement of wartime service, a veteran meets the service requirements of this section if he or she served in the active military, naval, or air service 1) for ninety days or more during a period of war; 2) during a period of war and was discharged or released from such service for a service-connected disability; 3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or 4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3). 

The term "period of war" for pension purposes means the Mexican Border Period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of War by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  38 U.S.C.A. § 1501(4); 38 C.F.R. § 3.2. Pursuant to 38 C.F.R. § 3.2(f), with regard to the Vietnam War, the period beginning on February 28, 1961 and ending on May 7, 1975, inclusive, is the established period of war in the case of a Veteran who actually served in the Republic of Vietnam during that period.  The period beginning August 5, 1964 and ending on May 7, 1975, inclusive, is the established period of war in all other cases. 

The threshold issue to initially address in a pension case is whether the appellant has the requisite period of wartime service.  If that issue is answered in the affirmative, the additional issues of permanent and total disability and net worth and income requirements will then be addressed.  However, if the appellant does not have the requisite wartime service, there is no need to proceed further, or to address any other related issue. 

Here, it is undisputed that the Veteran served on active duty in the Navy from June 1958 to August 1961.  Service personnel records indicate that the Veteran was assigned to the U.S.S. Point Defiance (LSD-31) in 1961.  An undated internet article describing the history of the U.S.S. Point Defiance indicates that she had operated off the West Coast during most of 1961 and had also made a brief cruise to Pearl Harbor and Okinawa.

A February 2012 Defense Personnel Records Information Retrieval System (DPRIS) response indicates that the ship history for the U.S.S. Point Defiance (LSD-31) from 1958 to 1967 had been reviewed and revealed that ship had been located in Long Beach, California in January 1961.  The response indicated that the ship departed Long Beach in March 1961 to assist in transferring elements of the First Marine Brigade from Hawaii to Southern California and had that there had been an unexpected five day visit to Buckner Bay, Okinawa, before returning to Pearl Harbor and then Long Beach.  The response indicated that the ship had then conducted exercises off the coast of Southern California until July, when she entered Long Beach Naval Shipyard for a three-month overhaul.  Finally, the response indicated that the ship was not recorded to have been in Vietnamese waters in 1961.

As the record establishes that the Veteran did not serve in Vietnam, the outcome in this case is controlled by the provisions of  38 U.S.C.A. § 1521(j), which state that a veteran's service must total 90 days or more during a period of war.  Although the Veteran testified during his August 2012 hearing that the U.S.S. Point Defiance had transported Marines in Da Nang Air Base and civilians in Saigon, a review of its ship history revealed that she was not recorded in Vietnamese waters in 1961 and that she had transported Marines to Okinawa.  This DPRIS response is also consistent the internet article which stated that the U.S.S. Point Defiance had made a brief cruise to Pearl Harbor and Okinawa in 1961.  The Veteran's contention that he traveled to Da Nang Air Base and Saigon in 1961, and that he therefore served in Vietnam, is therefore without merit.

As the Veteran does not meet the threshold eligibility requirement for award of nonservice-connected pension, he simply cannot establish entitlement to such benefit.  Under these circumstances, the Board finds that the claim on appeal must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim for nonservice-connected pension is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


